TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00464-CV



                                   In re Mark David Simmons



                      ORIGINAL PROCEEDING FROM HAYS COUNTY



                            MEMORANDUM OPINION


               Relator, who is represented by appointed counsel in the underlying appeal from

multiple criminal convictions, has filed a petition for writ of mandamus, complaining that the trial

court clerk has not provided him with a copy of the record so that relator can represent himself on

appeal. Because an attorney has been appointed to represent relator on direct appeal and relator does

not have a constitutional right to self-representation, we deny the petition for writ of mandamus.

               First, relator does not have a right to hybrid representation. Ex parte Taylor, 36 S.W.3d
883, 887 (Tex. Crim App. 2001) (“Appellants are not allowed to have ‘hybrid representation’ on

appeal, in which an appellant and an attorney can present independent points to an appellate

court.”); see Marshall v. State, 210 S.W.3d 618, 620 n.1 (Tex. Crim. App. 2006), cert. denied,

552 U.S. 842 (2007) (court refused to address appellant’s pro se brief because appellant had no right

to hybrid representation); Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995) (appellant’s

pro se supplemental brief presented nothing for review); Williams v. State, No. 03-09-00542-CR,

2011 Tex. App. LEXIS 1426, at *2 n.1 (Tex. App.—Austin Feb. 25, 2011, no pet.) (mem. op., not

designated for publication) (criminal defendant has no right to hybrid representation).
                Further, there is no federal constitutional right to self-representation on direct

appeal. Martinez v. Court of Appeal of Cal. Fourth Appellate Dist., 528 U.S. 152, 163-64 (2000);

see Scheanette v. State, 144 S.W.3d 503, 505 n.2 (Tex. Crim. App. 2004). Nor is there a state

constitutional right to self-representation on direct appeal. See Cormier v. State, 85 S.W.3d 496,

498 (Tex. App.—Houston [1st Dist.] 2002, order); Stafford v. State, 63 S.W.3d 502, 506 (Tex.

App.—Texarkana 2001, order); Hadnot v. State, 14 S.W.3d 348, 350 (Tex. App.—Houston [14th

Dist.] 2000, order); Cain v. State, 976 S.W.2d 228, 235 (Tex. App.—San Antonio 1998, no pet.);

see also Williams, 2011 Tex. App. LEXIS 1426, at *2 n.1; In re Kuhn, No. 03-11-00570-CV, 2011

Tex. App. LEXIS 8655, at *3 (Tex. App.—Austin Oct. 28, 2011, orig. proc.).1

                An attorney has been appointed to represent relator on appeal, and there is no right

to self-representation on direct appeal.2 We therefore deny relator’s petition for writ of mandamus.



                                                 __________________________________________

                                                 David Puryear, Justice

Before Justices Puryear, Pemberton and Henson

Filed: July 24, 2012




        1
         Ex parte Davis, cited by relator, followed earlier cases by the court of criminal appeals that
extended the holding in Faretta v. California, 422 U.S. 806, 807 (1975), to appeals. 818 S.W.2d 64,
66 (Tex. Crim. App. 1991). However, that extension was overruled by Martinez and its holding that
a criminal defendant does not have a federal right to represent himself on appeal. See Martinez v.
Court of Appeal of Cal. Fourth Appellate Dist., 528 U.S. 152, 162-63 (2000); Glenn v. State,
No. 03-03-00212-CR, 2003 Tex. App. LEXIS 7082, at *2 (Tex. App.—Austin Aug. 6, 2003, order).
        2
         The full record has not yet been filed in this Court, so relator’s petition, even if it had merit,
is premature.

                                                    2